Name: Commission Regulation (EEC) No 395/83 of 18 February 1983 altering the components used to calculate the differential amounts for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 2 . 83 Official Journal of the European Communities No L 47/7 COMMISSION REGULATION (EEC) No 395/83 of 18 February 1983 altering the components used to calculate the differential amounts for colza, rape and sunflower seed 2122/82 (9), as last amended by Regulation (EEC) No 353/83 (10) ; whereas, in the case of the Greek drachma, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 for the period 9 to 15 February 1983 has changed by at least one point from the percentage used for the previous fixing ; whereas this fact should be taken into account when fixing the components used to calculate the differential amounts for colza, rape and sunflower seed where those compo ­ nents are already applied in respect of the Member States concerned, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2122/82 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 21 February 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( ! ), as last amended by Regulation (EEC) No 1413/82 (2), Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 221 /83 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1986/82 (6), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2300/73 of 23 August 1973 as last amended by Regulation (EEC) No 2136/82 (8), laid down detailed rules of application for Regulation (EEC) No 1569/72 ; whereas the components used to calculate the differential amounts were fixed by Regulation (EEC) No This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2) OJ No L 162, 12. 6 . 1982, p. 6 . (3) OJ No L 106, 29 . 4 . 1977, p. 27 . (4) OJ No L 27, 29 . 1 . 1983 , p. 7 . (5) OJ No L 167, 25 . 7. 1972, p. 9 . (6) OJ No L 215, 23 . 7. 1982, p. 10 . I7) OJ No L 236, 24. 8 . 1973, p. 28 . (8 ) OJ No L 223, 31 . 7. 1982, p. 88 . O OJ No L 223, 31 . 7 . 1982, p. 56 . 0 °) OJ No L 40 , 12 . 2. 1983, p. 36 . No L 47/8 Official Journal of the European Communities 19 . 2 . 83 ANNEX Target price corrective (coefficient to be applied) Subsidy or refund corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) 1 . Colza, rape and sunflower seed, processed for oil production in Germany or exported from that country : + 0,0938  0,0938 +  harvested in Germany  harvested in the Netherlands IIIl  0,0320  harvested in the BLEU \  0,1339 (a) 0,0938 (b)  harvested in France Il\\  0,1511 (d) \ \ 0,1269 (e)  harvested in Denmark  0,0938  harvested in Ireland Il  0,0938  harvested in the United Kingdom \\  0,0932  harvested in Italy Il\\  0,1267  harvested in Greece  0,1905 2. Colza, rape and sunflower seed, processed for oil production in the Netherlands or exported from that country : + 0,0638  0,0638 +   harvested in Germany 0,0330  harvested in the Netherlands ll    harvested in the BLEU  0,1053 (a) 0,0638 (b)  harvested in France  0,1230 (d) \ \ 0,0981 (e)  harvested in Denmark  0,0638  harvested in Ireland II  0,0638  harvested in the United Kingdom \  0,0633  harvested in Italy l  0,0979  harvested in Greece  0,1637 3 . Colza , rape and sunflower seed, processed for oil production in the BLEU or exported from the  0,0464 (a) nil (b) + 0,0464 (a) nil (b) +  BLEU :  harvested in Germany 0,1546 (a) 0,1035 (b)  harvested in the Netherlands 0,1 177 (a)  l 0,0682 (b)  harvested in the BLEU l    harvested in France  0,0198 (a) ll 0,0632 (c) l 0,0366 (e)  harvested in Denmark l 0,0464 (a)  l - (b)  harvested in Ireland 0,0464 (a)  - (b)  harvested in the United Kingdom 0,0470 (a)  \\ 0,0006 (b)  harvested in Italy \ 0,0083 (a) - (a) - (b) 0,0364 (b)  harvested in Greece IIIl  0,0653 (a) 0,1067 (b) 19 . 2 . 83 Official Journal of the European Communities No L 47/9 Target price corrective (coefficient to be applied) Subsidy or refund corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) 4 . Colza, rape and sunflower seed, processed for oil production in Denmark or exported from that country : nil nil +  harvested in Germany 0,1035  harvested in the Netherlands l 0,0682   harvested in the BLEU  0,0443 (a) - (b)  harvested in France  0,0632 (d) 0,0366 (e)  harvested in Denmark    harvested in Ireland \    harvested in the United Kingdom 0,0006   harvested in Italy \l  0,0364  harvested in Greece 0,1067 5 . Colza , rape and sunflower seed, processed for oil production in France or exported from that country :  0,0675 (d)  0,0380 (e) + 0,0675 (d) + 0,0380 (e) +   harvested in Germany 0,1779 (d) \ 0,1454(e)  harvested in the Netherlands 0,1403 (d) fi 1 fiQQ / «\   harvested in the BLEU u,i Uoo ( e^ 0,0202 (a) 0,0675 (c) 0,0380 (e)   harvested in France ll    harvested in Denmark \\ 0,0675 (d)  I 0,0380 (e)  harvested in Ireland l 0,0675 (d)  \ 0,0380 (e)  harvested in the United Kingdom ll 0,0681 (d)  \ 0,0386 (e )  harvested in Italy 0,0287 (d)  l\ 0,0002 (e)  harvested in Greece  0,0464 (d) 0,0728 (e) 6 . Colza, rape and sunflower seed, processed for oil production in the United Kingdom or exported from that country : + 0,0006  0,0006 +  harvested in Germany 0,1028 l  harvested in the Netherlands \\ 0,0676   harvested in the BLEU ||  0,0449 (a) || 0,0006 (b)  harvested in France  0,0638 (d) Il 0,0372 (e)  harvested in Denmark l  0,0006  harvested in Ireland \l  0,0006  harvested in the United Kingdom ||||    harvested in Italy  0,0370  harvested in Greece 0,1072 No L 47/ 10 Official Journal of the European Communities 19 . 2 . 83 Target price corrective (coefficient to be applied) Subsidy or refund corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) 7 . Colza, rape and sunflower seed, processed for oil production in Ireland or exported from that country : nil nil +  harvested in Germany \l 0,1035  harvested in the Netherlands 0,0682   harvested in the BLEU \  0,0443 (a) \ - (b)  harvested in France  0,0632 (d) 0,0366 (e)  harvested in Denmark    harvested in Ireland   harvested in the United Kingdom 0,0006   harvested in Italy l  0,0364  harvested in Greece  0,1067 8 . Colza, rape and sunflower seed, processed for oil production in Italy or exported from that country :  0,0378 4- 0,0378 +   harvested in Germany \ 0,1451  harvested in the Netherlands 0,1085   harvested in the BLEU - (a) 0,0082 (a) l\ 0,0378 (b) - (b)  harvested in France l  0,0279 (d) \III 0,0002 (e)  harvested in Denmark l 0,0378   harvested in Ireland \\ 0,0378   harvested in the United Kingdom l 0,0384   harvested in Italy l    harvested in Greece  0,0730 9 . Colza, rape and sunflower seed, processed for oil production in Greece or exported from that country :  0,1194 + 0,1194 +   harvested in Germany 0,2353  harvested in the Netherlands III 0,1958   harvested in the BLEU \ 0,0698 (a)  0,1 194(b)  harvested in France 0,0487 (d)  llli 0,0785 (e)  harvested in Denmark IIli 0,1194   harvested in Ireland IIII 0,1194   harvested in the United Kingdom lili 0,1201   harvested in Italy llIl 0,0787   harvested in Greece li   (a) Applies where the amount of aid or refund has not been fixed in advance, or, where this amount is fixed in advance, to an aid or export refund subject to advance fixing after this Regulation comes into force , for placement under control/exportation before the end of the 1982/83 milk year. (b) Applies to an aid or export refund subject to advance fixing after this Regulation comes into force, for placement under control/exportation before the end of the 1983/84 milk year. (c) Applies to an aid or export refund subject to advance fixing after this Regulation comes into force, for placement under control/exportation in the period from the beginning of the 1983/84 milk year to the end of the 1982/83 marketing year for colza, rape and sunflower seed, as appropriate. (d) Applies where the amount of aid or refund has not been fixed in advance, or, where this amount is fixed in advance, to an aid or export refund subject to advance fixing after this Regulation comes into force, for placement under control/exportation before the end of the 1982/83 marketing year for colza, rape and sunflower seed, as appropriate . (e) Applies to an aid or export refund subject to advance fixing after this Regulation comes into force, for placement under control/exportation after the beginning of the 1983/84 marketing year for colza, rape and sunflower seed, as appropriate .